o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-124198-17 uil the honorable patrick meehan member u s house of representatives west sproul road springfield pa attention ------------------- dear representative meehan i am responding to your inquiry dated date on behalf of your constituent ---------------------------------- he needs our help understanding the rules of his retirement_plan and asked how do the rules that apply to a defined benefit retirement_plan affect my situation how do the rules affect how an employer pays the benefit under a cash_balance_plan in general there are two types of qualified_retirement_plans a defined benefit retirement db plan for example a traditional pension_plan a defined contribution retirement dc plan for example a 401_k_plan explanation of cash balance plans a cash_balance_plan is a type of db plan a traditional db plan defines a participant’s retirement benefit as an annuity starting at normal_retirement_age a cash_balance_plan however defines a participant’s benefit as an account balance similar to a participant’s account balance under a dc plan unlike a dc plan the account balance under a cash_balance_plan is hypothetical rather than an actual separate_account in the participant’s name because there is not an actual account with funds in it the benefit paid to the participant may be different from the account balance conex-124198-17 explanation of benefits under cash balance plans typically a participant in a cash_balance_plan accrues pay credits while working similar to contributions under a dc plan a participant also accrues interest credits until the plan pays benefits to the participant similar to interest or earnings in a dc plan that is meant to adjust the benefit to account for the time_value_of_money in general the rules under the internal_revenue_code code that apply to all db plans such as traditional db plans also apply to cash balance plans the rules that apply only to dc plans such a sec_401 plans do not apply to cash balance plans explanation of how the code limits the benefit under db plans sec_415 of the code puts a dollar limit on the amount of the benefit a db plan participant may receive as a distribution a db plan cannot distribute a benefit in excess of the limit regardless of the form of benefit for example a lump sum distribution or annual annuity benefit the maximum benefit under the law is the lesser_of two amounts each expressed as an annual annuity benefit the statutory dollar limit which is adjusted every year and is dollar_figure for the participant’s average highest three years of compensation this maximum benefit is referred to as the sec_415 limit applying this limit may require certain adjustments based on the age the participant begins receiving the benefit applying this limit may also require calculations to change the form of the benefit payments to a form comparable to the limit for example if a db plan pays an annuity benefit earlier than age the plan reduces the amount of the sec_415 limit based on assumptions about the participant’s life expectancy and how interest rates will change if the plan pays the benefit in a form other than an annuity such as a lump sum the plan converts the benefit to an annual annuity benefit in order to compare it to the sec_415 limit that is expressed as annual annuity benefit the code prescribes the interest rate and life expectancy assumptions that the plan must use to convert the form of benefit to an annuity benefit a cash_balance_plan that pays a lump sum benefit may not pay a lump sum that is greater than the dollar amount determined under sec_415 the amount of the benefit that exceeds the sec_415 limit is determined by converting the nominal lump sum amount to an equivalent annuity and comparing that annuity to the sec_415 limit that applies at the participant’s age the employer may pay any amount in excess of the sec_415 limit through another arrangement that is not a qualified_retirement_plan however the code does not require employers to pay amounts over the sec_415 limit to the employee conex-124198-17 i hope this information is helpful if you need further assistance please contact me at --------------------- or -------- ------------------ at ------------------- sincerely for victoria judson associate chief_counsel tax exempt and government entities
